Citation Nr: 0002880	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-04 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a back condition. 

2.  Entitlement to service connection for an ankle condition. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for flat feet. 

5.  Entitlement to service connection for a psychiatric 
disorder. 

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
herpes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1979, with subsequent Reserve service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina. 


FINDINGS OF FACT

1.  There is no competent medical evidence of record to 
demonstrate that the veteran currently has a disability of 
the back, ankle, hypertension, flat feet, or a psychiatric 
disorder.

2.  In July 1983, a RO denied service connection for herpes 
type II, claimed as residuals of gonorrhea; the veteran was 
duly notified of the decision in July 1983 and did not enter 
a notice of disagreement. 

3.  Evidence added to the record since the July 1983 RO 
rating decision is of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for herpes. 

4.  There is no competent medical evidence of record of a 
nexus between the veteran's current genital herpes and his 
military service, including gonorrhea in service.

CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for back, ankle, hypertension, flat feet, and psychiatric 
disorders are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991). 

2.  The July 1983 rating decision denying entitlement to 
service connection for herpes type II, claimed as residuals 
of gonorrhea, is final.  38 U.S.C.A. § 7105(c) (West 1991). 

3.  Evidence received since the July 1983 rating decision 
pertinent to the issue of service connection for herpes is 
new and material, and the veteran's claim for service 
connection for herpes is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (1999). 
 
4.  The veteran's claim of entitlement to service connection 
for herpes is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).   

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 
493(1997).  

In this veteran's case, service medical records reflect that 
in August 1975 the veteran reported that he had twisted his 
ankle two weeks prior, and had pain on the top of his foot 
with edema.  In June 1976, the veteran was noted to have a 
questionable venereal disease or urinary infection.  In July 
1977, the veteran was treated for a post gonococcal 
urethritis, and in August 1977 was treated for nonspecific 
urethritis.  A November 1977 entry reflects that the veteran 
was diagnosed and treated for gonorrhea.  A Report of 
Investigation reflects that in November 1977, as the result 
of a vehicle accident, the veteran sustained a trauma to the 
neck, a slight posterior neck pain, diagnosed as muscular 
strain.  At the service separation examination in June 1979, 
the veteran reported that he did not have and had never had 
swollen or painful joints, skin diseases, high blood 
pressure, frequent or painful urination, bone, joint, or 
other deformity, recurrent back pain, foot trouble, or 
nervous trouble of any sort.  He did indicate that he had, or 
had experienced, the venereal disease of gonorrhea and 
depression or excessive worry.  Physical examination at 
service separation revealed that the genito-urinary system, 
feet, lower extremities, and spine and other musculoskeletal 
areas were normal.  No psychiatric abnormality was examined 
or noted.  

At a periodic-quadrennial Reserve service examination in 
April 1983, the veteran reported that he did not have, and 
had never had, swollen or painful joints, skin diseases, high 
blood pressure, frequent or painful urination, bone, joint, 
or other deformity, recurrent back pain, foot trouble, 
depression or excessive worry, or nervous trouble of any 
sort.  The veteran reported venereal disease without further 
specification as to the type of disease.  Physical 
examination found the veteran's neck, vascular system, feet, 
lower extremities, spine, and skin to be normal, with a 
normal psychiatric examination.  

A VA Medical Certificate dated in June 1996 reflects the 
veteran's report of a history of treatment for genital herpes 
in 1993, a flare-up of genital herpes one month prior, and 
that flare-ups usually lasted 4-5 days.  The assessment was 
genital herpes. 

The veteran contends that all of the claimed disabilities are 
related to his active duty service.  He specifically contends 
that he has back problems which were incurred in a jeep 
accident in service in 1978 or 1979.  

After a review of the evidence of record, the Board finds 
that there is no competent medical evidence of record to 
demonstrate that the veteran currently has a disability of 
the back, ankle, hypertension, flat feet, or a psychiatric 
disorder.  While the evidence of record reflects that in 
service the veteran reported twisting his ankle and sustained 
muscular strain of the neck, there is otherwise no evidence 
of an injury of the back, and there is no medical evidence of 
a current diagnosis of any of these disorders.  The Court has 
held that "[i]n order for the veteran to be awarded a rating 
for service-connected [disability], there must be evidence 
both of a service-connected disease or injury and a present 
disability which is attributable to such disease or injury."  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 (West 
1991).  In the absence of proof of a present disability there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Unsupported by medical evidence, a claimant's personal 
belief, however sincere, cannot form the basis of a well-
grounded claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
For these reasons, the Board must find the veteran's claims 
of entitlement to service connection for back, ankle, 
hypertension, flat feet, and psychiatric disorders are not 
well grounded.  38 U.S.C.A. § 5107(a).

As the veteran has not presented a well-grounded claim for 
service connection for any of the claimed disorders, the duty 
to assist the veteran, to include an additional VA 
compensation examination, does not arise.  See Epps; see also 
Morton v. West, 12 Vet. App. 477 (1999) (per curiam) (absent 
the submission of a well-grounded claim, the Secretary cannot 
undertake to assist a veteran in the development of his or 
her claim). 
 

II. New and Material Evidence: Service Connection for Herpes

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c) (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) (1999) provides that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See generally 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir.1998).

In this case, as there is a prior unappealed rating decision, 
the claim may not be reopened and allowed unless new and 
material evidence is presented.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 3.156(a).  In July 1983, the RO denied service 
connection for herpes (as a residual of gonorrhea).  The 
veteran was duly notified of the decision in July 1983 and 
failed to enter a notice of disagreement.  Therefore, the 
July 1983 rating decision denying entitlement to service 
connection for herpes became final.  See 38 U.S.C.A. 
§ 7105(b),(c); 38 C.F.R. §§ 20.302, 20.1103. 

The evidence which was of record at the time of the July 1983 
RO rating decision consisted of service medical records 
reflecting that the veteran was treated in 1977 during 
service for gonorrhea, but not for herpes.  Based on this 
evidence, the RO, in the July 1983 rating decision, found 
that there was no evidence of herpes in service and no 
chronic disability was shown by the latest examination or 
clinical findings in April 1983. 

The pertinent additional evidence submitted since the July 
1983 rating decision consists of a June 1996 VA Medical 
Certificate which reflects a medical assessment of genital 
herpes.  This is the first medical evidence of record 
demonstrating a medical diagnosis of herpes. 

The Board finds that this evidence added to the record since 
the July 1983 rating decision, which is new, is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
Accordingly, the veteran's claim for service connection for 
herpes is reopened.  See 38 C.F.R. § 3.104(a); Hodge, supra.

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  Under the Elkins test, the first step 
is to determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) to reopen the 
prior claim.  If so, then the second step, whereby 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see Justus 
v. Principi, 3 Vet. App. 510 (1992), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
not well grounded, the "adjudication process must come to a 
screeching halt despite reopening because a claim that is not 
well grounded cannot be allowed."  Winters v. West, 12 Vet. 
App. at 206.  If the claim is well grounded, then VA must 
ensure that the duty to assist has been fulfilled before 
proceeding to the third step, a merits adjudication.  Id.

While new and material evidence has been presented to reopen 
the veteran's claim for service connection for herpes, the 
evidence of record does not demonstrate that the claim for 
service connection for herpes is well grounded.  There is 
simply no competent medical evidence of record of a nexus 
between the veteran's currently diagnosed genital herpes and 
his military service, including gonorrhea diagnosed in 
service.  The veteran's lay assertions to the effect that his 
currently diagnosed genital herpes is related to gonorrhea in 
service do not constitute the required medical evidence of a 
nexus because, while a lay person is competent to describe 
symptoms, he is not competent to offer evidence which 
requires medical knowledge, such as a determination of 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Stadin v. Brown, 8 Vet. App. 280, 284 
(1995); Grottveit, 5 Vet. App. at 93 (if the only evidence on 
a medical issue is the testimony of a lay person, the 
claimant does not meet the burden imposed by 38 U.S.C. 
section 5107(a) and does not have a well-grounded claim).  
For this reason, the Board must find the veteran's claim for 
service connection for herpes to be not well grounded.  See 
38 U.S.C.A. § 5107(a).  No further action, including a remand 
for further development, is required.  See Winters at 206. 


ORDER

The veteran's claim of entitlement to service connection for 
a back condition, being not well grounded, is denied.

The veteran's claim of entitlement to service connection for 
an ankle condition, being not well grounded, is denied.

The veteran's claim of entitlement to service connection for 
hypertension, being not well grounded, is denied.

The veteran's claim of entitlement to service connection for 
flat feet, being not well grounded, is denied.

The veteran's claim of entitlement to service connection for 
a psychiatric disorder, being not well grounded, is denied.

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for herpes. 

The veteran's claim of entitlement to service connection for 
herpes, being not well grounded, is denied.  


		
	JAMES A. FROST 
	Acting Member, Board of Veterans' Appeals



 

